Exhibit 10.18m

EMPLOYMENT AGREEMENT

This Employment Agreement, as amended, supplemented or otherwise modified from
time to time (this "Agreement") is made as of the 26th day of September, 2005
among (a) Selective Insurance Company of America, a New Jersey corporation with
a principal place of business at 40 Wantage Avenue, Branchville, New Jersey
07890 (the "Company"), (b)  Selective Insurance Group, Inc., a New Jersey
corporation and the parent corporation of the Company ("Selective"), and (c)
Victor N. Daley, an individual residing at Two Sussex Court, Farmington,
Connecticut 06032 (the "Executive").

 

    SECTION 1.   definitions.

        1.1.   Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:

        "Agreement" has the meaning given to such term in the preamble hereto.

 

        "Accounting Firm" has the meaning given to such term in Section 3.6(b)
hereof.

 

        "Board" means the Board of Directors of the Company.

 

        "Cause" means if the Board shall determine in good faith, by resolution
of not less than two-thirds (66.67%) of the entire membership of the Board
(excluding the Executive if the Executive is a member of the Board) at a special
meeting called for that purpose, which meeting shall be held upon at least seven
(7) days notice to the Executive and during which meeting Executive shall have
an opportunity to be heard with counsel, that any one or more of the following
has occurred:

                (i)   The Executive shall have been convicted by a court of
competent jurisdiction of, or pleaded guilty or nolo contendre to, any felony,
or any crime involving moral turpitude (whether or not related to Executive's
employment or service with the Company or Selective);

 

                (ii)   The Executive shall have breached in any material respect
any one or more of the provisions of this Agreement, including, without
limitation, any failure to comply with the Selective Code of Conduct or other
Selective or Company policies, and, to the extent such breach may be cured, such
breach shall have continued for a period of thirty (30) days after written
notice to the Executive specifying such breach; or

 

                (iii)   The Executive shall have engaged in misconduct in the
performance of the Executive's duties and obligations to the Company which
constitutes common law fraud or other gross malfeasance of duty. 

 

            For purposes of clauses (ii) and (iii) of this definition of
"Cause," no act, or failure to act, on the part of the Executive shall be
considered grounds for "Cause" under such clauses if such act, or such failure
to act, was done or omitted to be done based upon express direction given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company.

 

       "Change in Control" means the occurrence of an event of a nature that
would be required to be reported in response to Item 5.01 of a Current Report on
Form 8-K pursuant to Section 13 or 15(d) of the Securities Exchange Act;
provided, however, that a Change in Control shall, in any event, conclusively be
deemed to have occurred upon the first to occur of any one of the following
events:

                (i)   The acquisition by any "person" or "group" (as such terms
are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act or any
successor provisions to either of the foregoing), including, without limitation,
any current shareholder or shareholders of Selective, of securities of Selective
resulting in such person or group being a "beneficial owner" (as defined in Rule
13d-3 under the Securities Exchange Act) of twenty-five percent (25%) or more of
any class of Voting Securities of Selective;

   

                (ii)   The acquisition by any "person" or "group" (as such terms
are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act or any
successor provisions to either of the foregoing), including, without limitation,
any current shareholder or shareholders of Selective, of securities of Selective
resulting in such person or group being a "beneficial owner" (as defined in Rule
13d-3 under the Securities Exchange Act) of twenty percent (20%) or more, but
less than twenty-five percent (25%), of any class of Voting Securities of
Selective, if the Selective Board adopts a resolution that such acquisition
constitutes a Change in Control;

 

                (iii)   The sale or disposition of more than fifty percent (50%)
of Selective's assets on a consolidated basis, as shown in Selective's then most
recent audited consolidated balance sheet;

Page 1

--------------------------------------------------------------------------------


                (iv)   The reorganization, recapitalization, merger,
consolidation or other business combination involving Selective the result of
which is the ownership by the shareholders of Selective as constituted
immediately before such an occurrence, of less than a majority of those Voting
Securities of the resulting or acquiring Person having the power to vote in the
elections of the board of directors of such Person following such occurrence;

 

                (v)  A change in the membership in the Selective Board which,
taken in conjunction with any other prior or concurrent changes, results in a
majority of the Selective Board's membership being persons not nominated by
Selective's management or Selective's Board as set forth in Selective's then
most recent proxy statement, excluding changes resulting from substitutions by
Selective's Board because of  retirement or death of a director or directors,
removal of a director or directors by Selective's Board, or resignation of a
director or directors due to demonstrated disability or incapacity; or

 

                (vi)   Anything in this definition of Change in Control to the
contrary notwithstanding, no Change in Control shall be deemed to have occurred
for purposes of this Agreement by virtue of any transaction which results in the
Executive, or a group of Persons which includes the Executive, acquiring,
directly or indirectly, Voting Securities of Selective.

 

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

 

        "Code of Conduct" has the meaning given to such term in Section 2.3
hereof.

 

        "Commencement Date" has the meaning given to such term in Section 2.2
hereof.

 

        "Company" has the meaning given to such term in the preamble hereto and
unless the context otherwise dictates, includes any Person which shall succeed
to or assume the obligations of the Company hereunder pursuant to Section 5.6
hereof.

 

        "Determination" has the meaning given to such term in Section 3.6(b)
hereof.

 

        "Disability" means the Executive's physical injury or physical or mental
illness which causes him to be absent from his duties with the Company on a
full-time basis for a continuous period in excess of the greater of:  (i) the
period of disability constituting permanent disability as specified under the
Company's long‑term disability insurance coverage applicable to the Executive at
the time of the determination of the existence of a Disability (or, if such
determination is made after the occurrence of a Change in Control, as specified
under the Company's long-term disability insurance coverage applicable to the
Executive immediately prior to a Change in Control); or (ii) 180 days, unless
within thirty (30) days after a Notice of Termination is thereafter given the
Executive shall have returned to the full‑time performance of his duties.

 

        "Early Termination" has the meaning given to such term in Section 3.2
hereof.

 

        "Escrow Agent" has the meaning given to such term in Section 3.4(d)
hereof.

 

        "Excise Tax" has the meaning given to such term in Section 3.6(a)
hereof.

 

        "Executive" has the meaning given to such term in the preamble hereto.

 

        "Extended Benefit Period" has the meaning given to such term in Section
3.3(c)(ii) hereof.

 

        "Good Reason" means the occurrence of any one or more of the following:

                (i)   Any reduction in the Executive's Salary below the
annualized rate in effect on the date preceding the date on which a Change in
Control shall have occurred;

Page 2



--------------------------------------------------------------------------------


                (ii)   (A) A failure by the Company to continue in effect,
benefits that are comparable in the aggregate to the benefits the Executive
receives under the Company's Plans in which the Executive participates, other
than as a result of the normal expiration of any such Plan in accordance with
its terms as in effect on the date preceding the date on which a Change in
Control shall have occurred, or (B) the taking of any action, or the failure to
act, by the Company which would adversely affect the Executive's continued
participation in any of such Plans on at least as favorable a basis to him as
was the case on the date preceding the date on which a Change in Control shall
have occurred or which would materially reduce the Executive's benefits in the
future under any such Plans, unless, in any of the cases described in
sub‑clauses (A) and (B) of this clause (ii), such failure to continue in effect,
taking of any action or failure to act affects all participants of any such Plan
generally;

 

                (iii)   Without the Executive's express prior written consent,
the assignment to the Executive of any duties inconsistent with his positions,
duties, responsibilities and status with the Company immediately prior to a
Change in Control, or any diminution in the Executive's responsibilities as an
executive of the Company as compared with those he had as an executive of the
Company immediately prior to a Change in Control, or any change in the
Executive's titles or office as in effect immediately prior to a Change in
Control, or any removal of the Executive from, any of such positions, except in
connection with the termination of the Executive's employment for Cause or
Disability  or as a result of the Executive's death or the Executive becoming
Incompetent or by his termination of his employment other than for Good Reason;

 

                (iv)   Without the Executive's express prior written consent
following a Change in Control, the imposition of a requirement by the Company
that the Executive be based at any location in excess of fifty (50) miles from
the location of the Executive's office on the date preceding the date on which a
Change in Control shall have occurred;

 

                (v)   Without the Executive's express prior written consent, any
reduction in the number of paid vacation days to which the Executive was
entitled as of the date preceding the date on which a Change in Control shall
have occurred;

 

                (vi)              A failure by the Company to provide the
Executive with office, secretarial, computer and other support services and
facilities consistent with his position in the Company and substantially
equivalent to those available to the Executive on the date preceding the date on
which a Change in Control shall have occurred;

 

                (vii)   The failure by Selective and/or the Company to obtain
from any Person with which either may merge or consolidate or to which either
may sell all or substantially all of its assets, the agreement of such Person as
set forth in the proviso to Section 5.6 hereof; provided that such merger,
consolidation or sale constitutes a Change in Control;

 

                (viii)   Subsequent to a Change in Control, any purported
termination of the Executive's employment which is not effected pursuant to a
Notice of Termination given in accordance with Section 3.2 hereof;

 

                (ix)   Whether or not any Change in Control occurs, any material
breach by the Company of any of the terms and conditions of this Agreement or
any Plans referred to in clause (ii) of this definition of "Good Reason" under
which the Executive is entitled to receive benefits, provided, Executive first
provides the Company with notice of such material breach and the Company is
afforded a reasonable opportunity to cure such breach; or

 

                (x)   Without the consent of the Executive, any requirement by
the Company that the Executive be absent from the Executive's office on business
travel or otherwise during any calendar year which is in excess of twenty
percent (20%) of the average number of days which the Executive was required to
be absent for the prior two (2) calendar years; provided, that the Executive may
be required to be absent for at least thirty (30) days in any given calendar
year.

 

        "Gross-Up Payment" has the meaning given to such term in Section 3.6(a)
hereof.

 

        "Incompetent" means if the Executive shall be adjudicated legally
incompetent by a court of competent jurisdiction.

 

        "Notice of Termination" means a written notice which shall: (i) indicate
the specific termination provision in this Agreement relied upon; (ii) set forth
in reasonable detail the facts and circumstances claimed to provide the basis
for termination of the Executive's employment under the provision so indicated;
and (iii) specify the date of termination in accordance with this Agreement
(other than for a termination for Cause).

 

        "Overpayments" has the meaning given to such term in Section 3.6(c)
hereof.

Page 3



--------------------------------------------------------------------------------


        "Person" means an individual, partnership, corporation, association,
limited liability company, trust, joint venture, unincorporated organization,
and any government, governmental department or agency or political subdivision
thereof.

 

        "Plans" has the meaning given to such term in Section 2.4(h) hereof.

 

        "Release" has the meaning given to such term in Section 3.5 hereof.

 

        "Restrictive Covenants" has the meaning given to such term in Section
3.5 hereof.

 

        "Salary" has the meaning given to such term in Section 2.4(a) hereof.

 

        "Section 409A Tax" has the meaning given to such term in Section 3.7
hereof.

 

        "Securities Exchange Act" means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

        "Selective" has the meaning given to such term in the preamble hereto.

 

        "Selective Board" means the Board of Directors of Selective.

 

        "Term" has the meaning given to such term in Section 2.2 hereof.

 

        "Termination Date" means (i) if the Executive dies or becomes
incompetent immediately upon Executive's death or incompetence; (ii) if the
Executive's employment is to be terminated by the Company for Disability, thirty
(30) days after a Notice of Termination is given; provided that the Executive
shall not have returned to the performance of the Executive's duties on a 
full-time basis during such thirty (30) day period; (iii) if the Executive's
employment is to be terminated by the Company for Cause, the date immediately
following the day the Executive (together with his counsel) has had an
opportunity to be heard before the Board after a Notice of Termination is given;
and (iv) if the Executive's employment is to be terminated by either the Company
or the Executive for any other reason, the date on which a Notice of Termination
is given.

 

        "Total Payments" has the meaning given to such term in Section 3.6(a)
hereof.

 

        "Triggering Event" has the meaning given to such term in Section 3.4(d)
hereof.

 

        "Underpayments" has the meaning given to such term in Section 3.6(c)
hereof.

 

        "Voting Securities" means, with respect to a specified Person, any
security of such Person that has, or may have upon an event of default or in
respect to any transaction, a right to vote on any matter upon which the holder
of any class of common stock of such Person would have a right to vote.

 

        1.2.   Terms Generally.  Unless the context of this Agreement requires
otherwise, words importing the singular number shall include the plural and vice
versa, and any pronoun shall include the corresponding masculine, feminine and
neuter forms.

 

        1.3.   Cross-References.  Unless otherwise specified, references in this
Agreement to any Paragraph or Section are references to such Paragraph or
Section of this Agreement.

 

    SECTION 2.   Employment and Compensation.  The following terms and
conditions will govern the Executive's employment with the Company throughout
the Term.

 

        2.1.   Employment.  The Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, on the terms and
conditions set forth herein.

Page 4



--------------------------------------------------------------------------------


        2.2.   Term.  The term of employment of the Executive under this
Agreement shall commence as of the date hereof (the "Commencement Date") and,
subject to Section 3.1 hereof, shall terminate on December 31, 2008 (the "Term")
unless terminated by either party by written notice to the other party given at
least twelve (12) months prior to the expiration of the then current Term.

 

        2.3.   Duties.  The Executive has been elected as Executive Vice
President, Human Resources of the Company and of Selective, and he agrees to
serve as such during each year of the Term that he is elected to such office and
until his successor is elected and qualified.  In such capacity, the Executive
shall have the responsibilities and duties customary for such office(s) and such
other executive responsibilities and duties as are assigned by the Chief
Executive Officer of the Company and of Selective which are consistent with the
Executive's position(s).  The Executive agrees to devote his entire business
time, attention and services exclusively to the business and affairs of the
Company and Selective and their subsidiaries and to perform his duties with
fidelity and to the best of his ability.  At all times during the performance of
this Agreement, the Executive will adhere to the Code of Conduct (the "Code of
Conduct") that has been or may hereafter be established by the Board and the
Selective Board for the conduct of their employees or for the position or
positions held by the Executive.  The Executive may not accept directorships on
the board of directors (or such similar entities) of profit or nonprofit
corporations without the prior written consent of the Company's Chief Executive
Officer. 

 

        2.4.   Compensation.

            (a)   Salary.  For all services rendered by the Executive under this
Agreement, the Company shall pay the Executive a fixed salary during the Term at
a rate of not less than THREE HUNDRED FIFTEEN THOUSAND DOLLARS ($315,000) per
year (as may be adjusted from time to time, the "Salary"), payable in
installments in accordance with the Company's policy from time to time in effect
for payment of salaries to executives.  The Salary shall be reviewed no less
than annually by the Board and nothing contained herein shall prevent the Board
from at any time increasing the Salary or other benefits herein provided to be
paid or provided to the Executive or from providing additional or contingent
benefits to the Executive as it deems appropriate.

 

            (b)   Initial Cash Bonus.  Provided Executive remains employed with
the Company pursuant to the terms of this Agreement, Company shall pay Executive
no later than March 15, 2006, ONE HUNDRED THOUSAND DOLLARS ($100,000).

 

            (c)   Initial Restricted Stock Award.  As of the Commencement Date,
Executive is granted an award of 2,000 restricted shares of Selective common
stock under the Selective Insurance Group, Inc. 2005 Omnibus Stock Plan ("Stock
Plan") which award shall fully vest on December 31, 2008, provided Executive
remains employed by the Company through such vesting date, provided however, if
Executive's employment is terminated by the Company for any reason other than
for Cause, or by the Executive for any reason other than Good Reason, such award
shall fully and immediately vest upon the Termination Date.  Both Company and
Selective represent and agree that, for purposes of such vesting, the vesting
conditions set forth and agreed to in this Paragraph 2.4(c) shall constitute an
irrevocable exercise of the Committee's (as such term is defined in the Stock
Plan) lawful discretion under the Stock Plan. 

 

            (d)   Initial Cash Incentive Award.  As of the Commencement Date,
Executive is granted a cash incentive award under the Selective Cash Incentive
Plan ("Cash Plan") the value of which shall be determined by increasing or
decreasing the amount of $125,000 by the percentage increase or decrease in the
book value of Selective common stock from September 30, 2005 through December
31, 2008, provided Executive remains employed by the Company through December
31, 2008.  The value of the amount determined shall be paid to Executive, in
cash, no later than January 31, 2009, provided however, if Executive's
employment is terminated by the Company for any reason other than for Cause, or
by the Executive for any reason other than Good Reason, such award shall fully
and immediately vest upon the Termination Date.  Both Company and Selective
represent and agree that, for purposes of such vesting, the vesting conditions
set forth and agreed to in this Paragraph 2.4(d) shall constitute an irrevocable
exercise of the Committee's (as such term is defined in the Stock Plan) lawful
discretion under the Stock Plan..

Page 5

--------------------------------------------------------------------------------


            (e)   Subsequent Awards under the Stock Plan and Cash Plan and
Vesting of Stock Plan and Cash Plan Awards.  Executive shall be eligible for
subsequent awards under the Selective Stock Plan and the Selective Cash Plan. 
If the Board of Directors issues any long-term incentive Stock Plan or Cash Plan
awards in 2006 related to 2005 performance, Executive shall be eligible for such
awards on a pro-rated basis from the Commencement Date to December 31, 2005. 
Provided Executive remains employed by the Company for the Term, Executive shall
fully vest in all awards under the Stock Plan and Cash Plan on December 31,
2008, but such awards shall remain subject to any associated Performance Goals
and shall not be paid until the end of the associated Performance Periods. 

 

            (f)   Vacation.  Executive shall be entitled to an annual allocation
of twenty-seven (27) paid time off ("PTO") days, with the 2005 PTO day
allocation being prorated to reflect Executive's date of hire.

 

            (g)   Relocation Reimbursement.  Executive shall be eligible for
reimbursement of relocation expenses to the Branchville, New Jersey area in
accordance with the standard Company relocation reimbursement policy. 

 

            (h)   Other Benefits.  During the Term, the Company shall permit the
Executive to participate in, or receive benefits under, the Selective Insurance
Retirement Savings Plan, Selective Insurance Retirement Income Plan, group
medical, dental, vision, disability, accident, and life insurance coverages,
flexible spending accounts, deferred compensation plan, stock purchase plan and
any other plan, program, policy or arrangement of the Company not expressly
referenced herein intended to benefit the employees of the Company generally, if
any, in accordance with the respective provisions thereof, from time to time in
effect, as such participation or benefits are generally available to other
Company officers of comparable rank to Executive (collectively, the "Plans"). 
The termination of Executive's employment at the completion of the Term,
however, shall not constitute an event of termination or retirement under any
plan, program, policy or arrangement of the Company or Selective intended to
benefit employees. 

 

            (i)   Other Reimbursements.  During the Term, the Executive shall be
entitled to reimbursement for ordinary and necessary travel and entertainment
expenses in accordance with the Company's policies on such matters as from time
to time in effect. 

 

            (j)   Perquisites.  During the Term, the Company shall provide the
Executive with suitable offices, secretarial and other services, and other
perquisites to which other executives of the Company generally are (or become)
entitled, to the extent as are suitable to the character of the Executive's
position with the Company, subject to such specific limits on such perquisites
as may from time to time be imposed by the Board or the Selective Board.

 

    SECTION 3.   Termination and Severance. 

 

        3.1.   Termination.  The Executive's employment hereunder shall commence
on the Commencement Date and continue until the expiration of the Term, except
that the employment of the Executive hereunder shall earlier terminate upon the
occurrence of any of the following:

(a)   Death or Incompetence.  Upon the Executive's death or, if the Executive
shall become Incompetent.

 

(b)   Disability.  At the option of the Company, upon the Disability of the
Executive.

 

(c)   For Cause.  At the option of the Company, for Cause.

 

(d)   Resignation.  At any time at the option of the Executive, by resignation
(other than a resignation for Good Reason).

Page 6



--------------------------------------------------------------------------------


(e)   Without Cause.  At any time at the option of the Company, without Cause;
provided, that a termination of the Executive's employment hereunder by the
Company based on death, Disability or if the Executive shall become Incompetent
shall not be deemed to be a termination without Cause.

 

(f)   For Good Reason.  At the option of the Executive at any time within two
(2) years following the occurrence of a Change in Control, for Good Reason.

 

        3.2.   Procedure For Termination.  Any termination of the Executive's
employment by the Company or by the Executive prior to the expiration of the
Term (an "Early Termination") shall be communicated by delivery of a Notice of
Termination to the other party hereto given in accordance with Section 5.13
hereof.  Any Early Termination shall become effective as of the applicable
Termination Date.

 

        3.3.   Rights and Remedies on Termination.  The Executive will be
entitled to receive the payments and benefits as specified below in the event
there shall occur an Early Termination.

            (a)   Accrued Salary.  If the Executive's employment is terminated
pursuant to any of the Paragraphs set forth in Section 3.1 hereof, then the
Executive (or his legal representative, as applicable) shall be entitled to
receive his accrued and unpaid Salary and accrued and unused PTO days through
the Termination Date.

 

            (b)   Severance Payments.

                (i)   If the Executive's employment is terminated pursuant to
Paragraphs (a) or (b) in Section 3.1 hereof, then the Executive (or his legal
representative, as applicable) shall be entitled to receive a severance payment
from the Company in an aggregate amount equal to one hundred fifty percent
(150%) of Executive's Salary in effect as of the Termination Date, provided that
any such severance payment shall be reduced by the amount of payments the
Executive receives under any disability insurance policy with respect to which
the premiums were paid by the Company.

 

                (ii)   If the Executive's employment is terminated pursuant to
Paragraph (e) in Section 3.1 hereof, then the Executive (or his legal
representative, as applicable) shall be entitled to receive a severance payment
from the Company in an aggregate amount equal to the sum of (1) the balance of
Executive's Salary for the remainder of the Term, plus (2) an amount equal to
one hundred fifty percent (150%) of Executive's Salary in effect as of the
Termination Date, such payment to be made within five (5) business days
following the date the Executive executes and delivers a Release pursuant to
Section 3.5 hereof and such Release becomes effective and irrevocable.

 

                (iii)   The severance payments required to be paid by the
Company to the Executive pursuant to Paragraphs (b)(i) and (b)(ii) shall be paid
in equal installments in accordance with the Company's policy from time to time
in effect for payment of salary to executives over the twelve (12) month period
following the Termination Date; provided, however, that to the extent not
already paid in full, the total remaining unpaid amount of such severance
payment shall be paid in full on or (at the election of the Company) at any time
prior to March 15 of the calendar year following the calendar year in which the
Termination Event occurred.

 

            (c)   Severance Benefits. 

                (i)   If the Executive's employment is terminated pursuant to
any of the Paragraphs set forth in Section 3.1 hereof, then the Executive (or
his legal representative, as applicable) shall be entitled to receive the vested
benefits which the Executive has accrued or earned or which have become payable
under the Plans as of the Termination Date, but which have not yet been paid to
the Executive.  Payment of any such benefits shall be made in accordance with
the terms of such Plans.

Page 7



--------------------------------------------------------------------------------


                (ii)   If the Executive's employment is terminated pursuant to
Paragraph (e) or (f) in Section 3.1 hereof, then the Company shall maintain in
full force and effect for the continued benefit of the Executive and his
dependents for a period terminating on the earlier of (A) twenty-four (24)
months following the applicable Termination Date (any such period being referred
to as the applicable "Extended Benefit Period"), or (B) the commencement date of
equivalent benefits from a new employer, all insured and self-insured employee
welfare benefit plans in which the Executive was entitled to participate
immediately prior to the Termination Date; provided that the Executive's
continued participation is not barred under the general terms and provisions of
such Plans.  In the event that the Executive's participation in any such Plan is
barred by its terms, the Company, at its sole cost and expense, shall arrange to
have issued for the benefit of the Executive and his dependents individual
policies of insurance providing benefits substantially similar (on an after-tax
basis) to those which the Executive otherwise would have been entitled to
receive under such Plans pursuant to this Paragraph (c)(ii).  If, at the end of
the applicable Extended Benefit Period, the Executive has not previously
received or is not receiving equivalent benefits from a new employer, or is not
otherwise receiving such benefits, the Company shall arrange, at its sole cost
and expense, to enable the Executive to convert his and his dependents' coverage
under such Plans to individual policies or programs upon the same terms as
employees of the Company may apply for such conversions upon termination of
employment.

 

        3.4.   Severance Payment and Benefits on Termination After Change in
Control.  The Executive will be entitled to receive the severance payments and
benefits specified below in the event there shall occur a termination of the
Executive's employment pursuant to Paragraph (e) or (f) in Section 3.1 hereof
during the Term within two (2) years following the occurrence of a Change in
Control. 

 

            (a)   Severance Payments.  The Executive shall be entitled to
receive a severance payment from the Company in an aggregate amount equal to the
product of (i) 2.99 and (ii) the greater of (A) the sum of (I) the Executive's
Salary in effect as of the Termination Date plus (II) the Executive's target
"annual cash incentive pay" in effect as of the Termination Date (including any
such amount of compensation which is deferred pursuant to the Selective
Insurance Deferred Compensation Plan) and (B) the sum of (I) the Executive's
average Salary for the three calendar years prior to the calendar year in which
the Termination Date occurs (or such lesser time if employed by the Company for
less than three years at such time) plus (II) the Executive's average "annual
cash incentive pay" for the three calendar years prior to the calendar year in
which the Termination Date occurs (including any such amount of compensation
which is deferred pursuant to the Selective Insurance Deferred Compensation
Plan) (or such lesser time if employed by the Company), such payment to be paid
within five (5) business days following the date the Executive executes and
delivers a Release pursuant to Section 3.5 hereof and such Release becomes
effective and irrevocable.  The severance payment required to be paid by the
Company to the Executive pursuant to this Paragraph (a) shall be in lieu of, and
not in addition to, any other severance payments required to be paid by the
Company to the Executive.  For the purposes of this Paragraph (b) "annual cash
incentive pay" shall not include the value of any cash units.

 

            (b)   Severance Benefits.  The Company shall maintain in full force
and effect, for the continued benefit of the Executive and his dependents for a
period terminating on the earlier of:  (i) three (3) years after the Termination
Date or (ii) the commencement date of equivalent benefits from a new employer,
all insured and self insured employee welfare benefit plans in which the
Executive was entitled to participate immediately prior to the Termination Date;
provided that the Executive's continued participation is not barred under the
general terms and provisions of such Plans.  In the event that the Executive's
participation in any such Plan is barred by its terms, the Company, at its sole
cost and expense, shall arrange to have issued for the benefit of the Executive
and his dependents individual policies of insurance providing benefits
substantially similar (on an after-tax basis) to those which the Executive
otherwise would have been entitled to receive under such Plans pursuant to this
Paragraph (b).  If, at the end of three (3) years after the Termination Date,
the Executive has not previously received or is not receiving equivalent
benefits from a new employer, or is not otherwise receiving such benefits, the
Company shall arrange, at its sole cost and expense, to enable the Executive to
convert his and his dependents' coverage under such Plans to individual policies
or programs upon the same terms as employees of the Company may apply for such
conversions upon termination of employment.  The severance benefits required to
be provided by the Company to the Executive pursuant to this Paragraph (b) shall
be in lieu of, and not in addition to, any severance benefits required to be
provided to the Executive pursuant to Section 3.3(c)(ii) hereof.

Page 8



--------------------------------------------------------------------------------


            (c)   Rights Under Plans.  The Executive shall be entitled to the
benefits of any stock options, stock appreciation rights, restricted stock
grants, stock bonuses or other similar benefits theretofore granted by the
Company to the Executive under any Plan, whether or not provided for in any
agreement with the Company; provided, however, that except to the extent
requiring approval of Selective's stockholders, (i) all unvested stock options,
stock appreciation rights, restricted stock grants, stock bonuses, long-term
incentives and similar benefits shall be deemed to be vested in full,
immediately exercisable and free of restrictions on transfer on the Termination
Date, notwithstanding any provision to the contrary or any provision requiring
any act or acts by the Executive in any agreement with the Company or Selective
or any Plan; (ii) to the extent that any such stock options, stock appreciation
rights, restricted stock grants, stock bonuses, long-term incentives or similar
benefits shall require by its terms the exercise thereof by the Executive, the
last date to exercise the same shall, notwithstanding any provision to the
contrary in any agreement or any Plan, be the later to occur of (A) the last
date provided for such exercise in any agreement or Plan evidencing any such
stock options, stock appreciation rights, restricted stock grants, stock
bonuses, long-term incentives or similar benefits or (B) the close of business
on the date which shall be one hundred twenty (120) days after the Termination
Date; and (iii) if the vesting or exercise pursuant hereto of any such stock
options, stock appreciation rights, restricted stock grants, stock bonuses,
long-term incentives or similar benefits shall have the effect of subjecting the
Executive to liability under Section 16(b) of the Securities Exchange Act or any
similar provision of law, the vesting date thereof shall be deemed to be the
first day after the Termination Date on which such vesting may occur without
subjecting the Executive to such liability.  Both Company and Selective
represent and agree that, for purposes of the vesting of any and all benefits
set forth in this Paragraph 3.4(c), the vesting conditions set forth and agreed
to in this Paragraph 3.4(c) shall constitute an irrevocable exercise of the
Committee's (as such term is defined in the Stock Plan and the Cash Plan) lawful
discretion under both the Stock Plan and the Cash Plan.

 

            (d)   Escrow of Benefits.  At any time after the occurrence of a
Change in Control, the Company shall, upon the written request of the Executive,
promptly deliver to a bank or other institution acceptable to the Executive, as
escrow agent (the "Escrow Agent"), an amount of cash or certificates of deposit,
treasury bills or irrevocable letters of credit adequate to fully fund the
payment obligations of the Company under this Section 3.4.  The escrow agreement
or arrangement between the Company and the Escrow Agent shall provide that
amounts payable to the Executive under this Section 3.4 shall be paid by the
Escrow Agent to the Executive five (5) days after written demand therefor by the
Executive to the Escrow Agent, with a copy to the Company, certifying that such
amounts are due and payable under this Section 3.4 because the Executive's
employment has been terminated pursuant to Paragraph (e) or (f) in Section 3.1
hereof at a time which is within two (2) years following the occurrence of a
Change in Control (a "Triggering Event").  Such escrow agreement or arrangements
shall also provide that if the Company shall, prior to payment by the Escrow
Agent, object in writing to the Escrow Agent, with a copy to the Executive, as
to the payment of any amounts demanded by the Executive under this Section 3.4,
certifying that such amounts are not due and payable to the Executive because a
Triggering Event has not occurred, such dispute shall be resolved by binding
arbitration as set forth in Section 5.8 hereof.

 

        3.5.   Conditions to Severance Payments and Rights.  The Executive's
right to receive the severance payments and rights pursuant to Sections 3.3 and
3.4 hereof, is expressly conditioned upon (a) receipt by the Company of a
written release (a "Release") executed by the Executive in the form of Exhibit A
hereto, and the expiration of the revocation period described therein without
such Release having been revoked, and (b) the compliance by the Executive with
the covenants, terms or provisions of Sections 4.1 and 4.2 hereof (the
"Restrictive Covenants").  If the Executive shall fail to deliver a Release in
accordance with the terms of this Section 3.5 or shall breach any of the
Restrictive Covenants, the Company's obligation to make the severance payments
and to provide the severance benefits and Executive's right to receive such
payments and benefits pursuant to Sections 3.3 and 3.4 hereof shall immediately
and irrevocably terminate.

Page 9



--------------------------------------------------------------------------------


        3.6.   Tax Effect of Payments.

            (a)   Gross-Up Payment.  In the event that it is determined that any
payment or distribution of any type to or for the Executive's benefit made by
the Company, by any of its affiliates, by any Person who acquires ownership or
effective control of the Company or ownership of a substantial portion of the
Company's assets (within the meaning of Section 280G of the Code and the
regulations thereunder) or by any affiliate of such Person, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the "Total Payments"), would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, are
collectively referred to as the "Excise Tax"), then the Executive shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by the Executive of all taxes imposed upon the Gross-Up
Payment, including any Excise Tax, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed on the Total Payments.

 

            (b)   Determination by Accountant.  All mathematical determinations
and all determinations of whether any of the Total Payments are "parachute
payments" (within the meaning of Section 280G of the Code) that are required to
be made under this Section, including all determinations of whether a Gross-Up
Payment is required, of the amount of such Gross-Up Payment and of amounts
relevant to the last sentence of this Section (collectively, the
"Determination"), shall be made by an independent accounting firm acceptable to
each of the parties hereto, or, if no firm is acceptable to both parties hereto,
each of the Executive and the Company shall select an accounting firm acceptable
to it, and such accounting firms shall together designate an independent
accounting firm, provided, however, that any accounting firm so designated shall
not have been previously retained by either party for a period of a least two
(2) years prior  to the applicable Termination Date.  Any independent accounting
firm selected by the Executive and the Company or designated pursuant to this
Paragraph (b) shall be referred to herein as the "Accounting Firm".  If a
Gross-Up Payment is determined to be payable, it shall be paid by the Company to
the Executive within five (5) days after such Determination is delivered to the
Company.  Any Determination by the Accounting Firm shall be binding upon the
Company and Executive, absent manifest error.  All of the costs and expenses of
the Accounting Firm shall be borne by the Company.

 

            (c)   Underpayments and Overpayments.  As a result of uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments not made by the Company should have been made ("Underpayments") or that
Gross-Up Payments will have been made by the Company which should not have been
made ("Overpayments").  In either event, the Accounting Firm shall determine the
amount of the Underpayment or Overpayment that has occurred.  In the case of an
Underpayment, the amount of such Underpayment shall promptly be paid by the
Company to or for the Executive's benefit.  In the case of an Overpayment, the
Executive shall, at the direction and expense of the Company, take such steps as
are reasonably necessary (including the filing of returns and claims for
refund), follow reasonable instructions from, and procedures established by, the
Company and otherwise reasonably cooperate with the Company to correct such
Overpayment; provided, however, that (i) the Executive shall in no event be
obligated to return to the Company an amount greater than the net after-tax
portion of the Overpayment that the Executive has retained or has received as a
refund from the applicable taxing authorities and (ii) this provision shall be
interpreted in a manner consistent with the intent of this Section, which is to
make the Executive whole, on an after-tax basis, for the application of the
Excise Tax, it being understood that the correction of an Overpayment may result
in the Executive's repaying to the Company an amount which is less than the
Overpayment.

   

        3.7   Section 409A Tax.  Anything in this Agreement to the contrary
notwithstanding, the Company shall not be required to make, and the Executive
shall not be required to receive, any severance or other payment under Section
3.3 or Section 3.4 hereof if the making of such payment or the receipt thereof
shall result in a tax to the Executive arising under Section 409A of the Code (a
"Section 409A Tax").  In the event the Company cannot make a payment under
Section 3.3 or Section 3.4 hereof, or if the Executive cannot receive any such
payment, in accordance with the terms of such Sections, without the Executive
incurring a Section 409A Tax, then the Company and the Executive shall work
together in good faith to agree on an alternate payment schedule acceptable to
both parties such that the Executive does not incur a Section 409A Tax or the
Executive incurs the least amount of Section 409A Tax as is possible under the
circumstances.

Page 10



--------------------------------------------------------------------------------


    SECTION 4.   Restrictive Covenants. 

 

        4.1.   Confidentiality.  The Executive agrees that he will not, either
during the Term or at any time after the expiration or termination of the Term,
disclose to any other Person any confidential or proprietary information of the
Company, Selective or their subsidiaries, except for (a) disclosures to
directors, officers, key employees, independent accountants and counsel of the
Company, Selective and their subsidiaries as may be necessary or appropriate in
the performance of the Executive's duties hereunder; (b) disclosures which do
not have a material adverse effect on the business or operations of the Company,
Selective and their subsidiaries, taken as a whole; (c) disclosures which the
Executive is legally required to make; and (d) disclosures of any such
confidential or proprietary information that is, at the time of such disclosure,
generally known to and available for use by the public otherwise than by the
Executive's wrongful act or omission.  The Executive agrees not to take with him
upon leaving the employ of the Company any document or paper relating to any
confidential information or trade secret of the Company, Selective or their
subsidiaries.

 

        4.2.   Non-Solicitation of Employees.  The Executive agrees that he will
not, either during the Term and for a period of two (2) years after the
expiration or termination of the Term, directly or indirectly, solicit or induce
or attempt to solicit or induce or cause any of the employees of the Company or
the Company's parent or subsidiaries to leave the employ of the Company, parent
or of such subsidiaries.

 

    SECTION 5.   Miscellaneous Provisions. 

 

        5.1.   No Mitigation.  The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise and no future income earned by the
Executive from employment or otherwise shall in any way reduce or offset any
payments due to the Executive hereunder.

 

        5.2.   Governing Law.  The provisions of this Agreement will be
construed and interpreted under the laws of the State of New Jersey, without
regard to principles of conflicts of law.

 

        5.3.   Injunctive Relief and Additional Remedy.  The Executive
acknowledges that the injury that would be suffered by Selective, the Company
and their subsidiaries as a result of a breach of the provisions of Sections 4.1
and 4.2 hereof would be irreparable and that an award of monetary damages to the
Company or Selective for such a breach would be an inadequate remedy.
Consequently, the Company, Selective and their subsidiaries will have the right,
in addition to any other rights they may have, to obtain injunctive relief to
restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement, and the Company will not be obligated to post
bond or other security in seeking such relief.

 

        5.4.   Representations and Warranties by Executive.  The Executive
represents and warrants to the Company and Selective that the execution and
delivery by the Executive of this Agreement do not, and the performance by the
Executive of the Executive's obligations hereunder will not, with or without the
giving of notice or the passage of time, or both:  (a) violate any judgment,
writ, injunction, or order of any court, arbitrator or governmental agency
applicable to the Executive or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound.

 

        5.5.   Waiver.  The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (b) no notice to or demand on one
party will be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement.

Page 11



--------------------------------------------------------------------------------


        5.6.   Assignment.  No right or benefit under this Agreement shall be
assigned, transferred, pledged or encumbered (a) by the Executive except by a
beneficiary designation made by will or the laws of descent and distribution or
(b) by Selective or the Company except that each of Selective and the Company
may assign this Agreement and all of its rights hereunder to any Person with
which it may merge or consolidate or to which it may sell all or substantially
all of its assets; provided that such Person shall, by agreement in form and
substance satisfactory to the Executive, expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Selective or the
Company (as the case may be) would be required to perform it if no such merger,
consolidation or sale had taken place.  Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of Selective and the Company and
each of their successors and assigns, and the Executive, his heirs, legal
representatives and any beneficiary or beneficiaries designated hereunder.

 

        5.7.   Entire Agreement; Amendments.  This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof.  This Agreement may
not be amended orally, but only by an agreement in writing signed by the parties
hereto; provided, that no such amendment that adversely affects the obligations
of the Company or Selective under this Agreement shall be made without the prior
written consent of Selective.

 

        5.8.   Arbitration.  Any dispute which may arise between the Executive
and the Company with respect to the construction, interpretation or application
of any of the terms, provisions, covenants or conditions of this Agreement or
any claim arising from or relating to this Agreement will be submitted to final
and binding arbitration by three (3) arbitrators in Newark, New Jersey, under
the expedited rules of the American Arbitration Association then obtaining.  One
such arbitrator shall be selected by each of the Company and the Executive, and
the two arbitrators so selected shall select the third arbitrator.  Selection of
all three arbitrators shall be made within thirty (30) days after the date the
dispute arose.  The written decision of the arbitrators shall be rendered within
ninety (90) days after selection of the third arbitrator.  The decision of the
arbitrators shall be final and binding on the Company and the Executive and may
be entered by either party in any court having jurisdiction.

 

        5.9.   Legal Costs.  In the event the Executive initiates any legal
action to enforce any provision of this Agreement, the Company shall reimburse
any reasonable attorney's fees and costs incurred by the Executive in connection
with such action following the final adjudication of such action and provided
Executive is the prevailing party.  The Company shall reimburse any such fees
and costs promptly following its receipt of written requests therefore.  The
Company shall bear all legal costs and expenses incurred in the event the
Company should contest or dispute the characterization of any amounts paid
pursuant to this Agreement as being nondeductible under Section 280G of the Code
or subject to imposition of an excise tax under Section 4999 of the Code.

 

        5.10.   Severability.  In the case that any one or more of the
provisions contained in this Agreement shall, for any reason, be held invalid or
unenforceable, the other provisions of this Agreement shall remain in full force
and effect.  Any provision of this Agreement held invalid or unenforceable only
in part or degree shall remain in full force and effect to the extent not held
invalid or unenforceable.

 

        5.11.   Counterparts; Facsimile.  This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.  This Agreement may be executed via
facsimile.

 

        5.12.   Headings; Interpretation.  The various headings contained herein
are for reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.  It is the intent of the parties that this
Agreement not be construed more strictly with regard to one party than with
regard to any other party.

Page 12



--------------------------------------------------------------------------------


        5.13.   Notices. 

            (a) All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and sent as follows:

 

                If to the Company or Selective, to:

40 Wantage Avenue
Branchville, New Jersey 07890
Attn:  General Counsel
Fax:  (973) 948-0282

 

                If to the Executive, to:

Mr. Victor N. Daley

Two Sussex Court

Farmington, Connecticut 06032

Fax: [    ]

 

            (b)   All notices and other communications required or permitted
under this Agreement which are addressed as provided in Paragraph (a) of this
Section 5.13, (i) if delivered personally against proper receipt shall be
effective upon delivery, (ii) if sent by facsimile transmission shall be
effective upon dispatch, and (iii) if sent (A) by certified or registered mail
with postage prepaid or (B) by Federal Express or similar courier service with
courier fees paid by the sender, shall be effective upon receipt.  The parties
hereto may from time to time change their respective addresses and/or facsimile
numbers for the purpose of notices to that party by a similar notice specifying
a new address and/or facsimile number, but no such change shall be deemed to
have been given unless it is sent and received in accordance with this Section
5.13.

 

        5.14.   Withholding.  All amounts payable by the Company to the
Executive hereunder (including, but not limited to, the Salary or any amounts
payable pursuant to Sections 3.3 and/or 3.4 hereof) shall be reduced prior to
the delivery of such payment to the Executive by an amount sufficient to satisfy
(a) any applicable federal, state, local, or other withholding tax requirements
and (b) any other deductions authorized by Executive.

 

        5.15.   Parent Guaranty.  In consideration of the covenants of the
Executive hereinabove set forth, Selective hereby guarantees to the Executive
the full performance by the Company of all of its obligations under this
Agreement. 

Page 13



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company, Selective and Executive have executed this
Agreement as of the Commencement Date.

   

        SELECTIVE INSURANCE COMPANY

                        OF AMERICA

                        By:  /s/ Gregory E.
Murphy                                                               

                        Gregory E. Murphy

                        Its Chairman, President & CEO

 

                        EXECUTIVE:

                         /s/ Victor N.
Daley                                                                             

                        Victor N. Daley

 

                        SELECTIVE INSURANCE GROUP, INC.

                        By:  /s/ Gregory E.
Murphy                                                               

                        Gregory E. Murphy

                        Its Chairman, President & CEO

Page 14



--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF RELEASE

Reference is hereby made to the Employment Agreement, dated as of September 26,
2005 (the "Employment Agreement"), by and between Victor N. Daley (the
"Executive"), Selective Insurance Company of America, a New Jersey corporation
(the "Company") and Selective Insurance Group, Inc. ("Selective").  Capitalized
terms used but not defined herein shall have the meanings specified in the
Employment Agreement.

 

Pursuant to the terms of the Employment Agreement and in consideration of the
payments to be made to the Executive by the Company or by Selective, which
Executive acknowledges are in excess of what Executive would otherwise be
entitled to receive, the Executive hereby releases and forever discharges and
holds the Company, Selective and their subsidiaries (collectively, the "Company
Parties" and each a "Company Party"), and the respective officers, directors,
employees, partners, stockholders, members, agents, affiliates, benefit plans,
their trustees, administrators, agents, attorneys and fiduciaries, successors
and assigns and insurers of each Company Party, and any legal and personal
representatives of each of the foregoing, harmless from all claims or suits, of
any nature whatsoever (whether known or unknown), past, present or future,
including those arising under law, being directly or indirectly related to the
Executive's employment by or the termination of such employment by any Company
Party, including, without limiting the foregoing, any claims for notice, pay in
lieu of notice, wrongful dismissal, benefits, severance pay, bonus, overtime
pay, incentive compensation, interest or vacation pay or the Executive's service
as an officer or director to any Company Party through the date hereof.  The
Executive also hereby agrees not to file a lawsuit asserting any such claims. 
This release (this "Release") includes, but is not limited to, claims growing
out of any legal restriction on any Company Party's right to terminate its
employees and claims or rights under federal, state, and local laws prohibiting
employment discrimination (including, but not limited to, claims or rights under
Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of
1991, the Americans with Disabilities Act, the Family and Medical Leave Act, the
Fair Labor Standards Act, the Uniformed Services Employment and Reemployment
Rights Act, the Employee Retirement Income Security Act, the Equal Pay Act, the
Age Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act of 1990, and the laws of the State of New Jersey against
discrimination, or any other federal or state statutes prohibiting
discrimination on the basis of age, sex, race, color, handicap, religion,
national origin, and sexual orientation, or any other federal, state or local
employment law, regulation or other requirement) which arose before the date
this Release is signed, excepting only claims in the nature of workers'
compensation, claims for vested benefits, and claims to enforce this agreement. 
The Executive acknowledges that because this Release contains a release of
claims and is an important legal document, he has been advised to consult with
counsel before executing it, that he may take up to [twenty-one (21)]
[forty-five (45)] days to decide whether to execute it, and that he may revoke
this Release by delivering or mailing a signed notice of revocation to the
Company at its offices within seven (7) days after executing it.  If Executive
executes this Release and does not subsequently revoke the release within seven
(7) days after executing it, then this Release shall take effect as a legally
binding agreement between Executive and the Company.

 

If Executive does not deliver to the Company an original signed copy of this
Release by[ __________], or if Executive signs and revokes this Release within
seven (7) days as set forth above, the Company will assume that Executive
rejects the Release and Executive will not be entitled nor receive the payments
referred to herein.

 

The Executive acknowledges that there is a risk that after signing this Release
he may discover losses or claims that are released under this Release, but that
are presently unknown to him.  The Executive assumes this risk and understands
that this Release shall apply to any such losses and claims.

 

The Executive understands that this Release includes a full and final release
covering all known and unknown, suspected or unsuspected injuries, debts, claims
or damages which have arisen or may have arisen from any matters, acts,
omissions or dealings released herein.  The Executive acknowledges that by
accepting the benefits and payments set forth in the Employment Agreement, he
assumes and waives the risks that the facts and the law may be other than as he
believes.

Page 1



--------------------------------------------------------------------------------


Notwithstanding the foregoing, this Release does not release, and the Executive
continues to be entitled to, (i) any rights to exculpation or indemnification
that the Executive has under contract or law with respect to his service as an
officer or director of any Company Party and (ii) receive the payments to be
made to him by the Company pursuant to Section(s) 3.3 and/or 3.4, as applicable,
of the Employment Agreement, subject to the conditions set forth in Section 3.5
of the Employment Agreement.

 

This Release constitutes the release referenced in Section 3.5 of the Employment
Agreement.

 

The undersigned Executive, having had the time to reflect, freely accepts and
agrees to the above Release.  The Executive acknowledges that the Company and
Selective have cautioned Executive to seek the advice of legal counsel before
entering into this Release and that Executive has had an adequate opportunity to
so. The Executive acknowledges and agrees that no Company representative has
made any representation to or agreement with the Executive relating to this
Release which is not contained in the express terms of this Release.  The
Executive acknowledges and agrees that the execution and delivery of this
Release is based upon the Executive's independent review of this Release,
together with such review and advice obtained by Executive from his legal
counsel and the Executive hereby expressly waives any and all claims or defenses
by the Executive against the enforcement of this Release which are based upon
allegations or representations, projections, estimates, understandings or
agreements by the Company, Selective or any of their representatives or any
assumptions by the Executive that are not contained in the express terms of this
Release.

 

                       
                                                                                                               

                        Victor N. Daley

                        Date:
                                                                                                   

Page 2

--------------------------------------------------------------------------------